DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of the frame of Fig. 25 and the valve/leaflet structure of Fig. 1 in the reply filed on 2/4/2021 and the telephonic interview of 1/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5, 6, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,454,685 in view of DiMatteo et al. (US Pat. No. 6,440,164). Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims. While the ‘685 patent does not disclose an outer sleeve comprising a pericardium, DiMatteo teaches that it is well known in the art that sleeves on prosthetic valve are made of pericardium tissue (col. 1, lines 34-57; col. 10, lines 10-38), for the purpose of utilizing the material’s physical properties and biocompatibility. It would have been obvious to one having .
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,993,394 in view of DiMatteo et al. (US Pat. No. 6,440,164). Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims. While the ‘394 patent does not disclose an outer sleeve comprising a pericardium, DiMatteo teaches that it is well known in the art that sleeves on prosthetic valve are made of pericardium tissue (col. 1, lines 34-57; col. 10, lines 10-38), for the purpose of utilizing the material’s physical properties and biocompatibility. It would have been obvious to one having ordinary skill in the art to modify the outer sleeve of Spenser to be made of pericardium, as taught by DiMatteo, in order to utilize the material’s physical properties and biocompatibility. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of sleeve material for another, is generally considered to be within the level of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-14, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. (US Pub. No. 2004/0039436; hereinafter Spenser) in view of DiMatteo et al. (US Pat. No. 6,440,164; hereinafter DiMatteo).
Spenser teaches the following regarding claim 1: a prosthetic heart valve comprising: a radially collapsible and expandable annular frame (e.g., 22) (Figs. 1, 21; para. 0170) the frame having at least three circumferentially extending rows of angled struts arranged in a zig-zag pattern in each row (Figs. 1, 21), the at least three rows including a first row (lowest row of struts on the frame) (Figs. 1, 21) of angled struts defining an inflow end (lower end of the frame) of the frame, a second row (upper-most row of struts on the frame) of angled struts defining an outflow end (upper end of the frame) of the frame, a third row (middle row of struts on the frame) of angled struts positioned axially between the first and second rows of angled struts along a length of the frame (Figs. 1, 21); wherein the frame comprises a circumferentially extending, upper row of closed cells defined between the second and third rows of angled struts (Figs. 1, 21), the cells defining openings in the frame (Figs. 1, 21); a leaflet structure (e.g., 30) comprising three leaflets (Figs. 1, 2, 20b), each leaflet having an upper edge portion (please see annotated Figure A, below for an example of the leaflet features), a curved lower edge portion (Figure A) and two side flaps (Figure A), wherein each side flap is connected to an adjacent side flap of another leaflet to form commissures (40) of the leaflet structure (Figure A), each commissure being attached to the frame (paras. 0170-0173); an annular inner sleeve (e.g., 34, 36 or 92) comprising three U-shaped portions positioned along the curved lower edge portions of the leaflets (Figs. 1, 2, 8a); and an annular outer sleeve (e.g., 21) extending around an outer surface of the frame (Figs. 1, 20b), wherein the frame is made of Nitinol (para. 0162) and the prosthetic valve can be radially crimped to a radially collapsed configuration inside a sheath for delivery into a patient's body 
Regarding claims 1, 7, and 17, Spenser teaches the limitations of the claimed invention, as described above. However, it does not recite the outer sleeve being made of pericardium. DiMatteo teaches that it is well known in the art that sleeves on prosthetic valve are made of pericardium tissue (col. 1, lines 34-57; col. 10, lines 10-38), for the purpose of utilizing the material’s physical properties and biocompatibility. It would have been obvious to one having ordinary skill in the art to modify the outer sleeve of Spenser to be made of pericardium, as taught by DiMatteo, in order to utilize the material’s physical properties and biocompatibility. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of sleeve material for another, is generally considered to be within the level of ordinary skill in the art.


    PNG
    media_image1.png
    385
    659
    media_image1.png
    Greyscale

Figure A.


Spenser teaches the following regarding claim 2: the prosthetic heart valve of claim 1, wherein the outer sleeve has a height that is less than a height of the frame (Fig. 1).  
Spenser teaches the following regarding claim 3: the prosthetic heart valve of claim 2, wherein an inflow end portion of the outer sleeve covers the struts of the first row of struts (Fig. 1).  
Spenser teaches the following regarding claim 4: the prosthetic heart valve of claim 1, wherein the commissures of the leaflet structure are attached to the frame with sutures (para. 0174).  
Spenser teaches the following regarding claim 7: a prosthetic heart valve comprising: a radially collapsible and expandable annular frame (e.g., 22) (para. 0170), the frame having at least three circumferentially extending rows of angled struts arranged in a zig-zag pattern in each 
Spenser teaches the following regarding claim 8: the prosthetic heart valve of claim 7, wherein the inner skirt member and the outer sleeve are separate pieces of material (Figs. 1, 20a-20b).  
Spenser teaches the following regarding claim 9: the prosthetic heart valve of claim 7, wherein the inner skirt has a lower edge portion that is sutured to struts of the first row of angled struts (Figs. 1, 2; paras. 0173-0174).  

Spenser teaches the following regarding claim 11: the prosthetic heart valve of claim 7, wherein the outer sleeve has a lower edge portion that covers the struts of the first row of angled struts (Fig. 1).  
Regarding claim 12, Spenser teaches the limitations of the claimed invention, as described above. However, it does not recite the outer sleeve covering two rows of closed cells closest to the inflow end of the frame.  DiMatteo teaches a prosthetic valve comprising an outer sleeve that covers two rows of closed cells closest to the inflow end of the frame and has a length less than the height of the frame (Figs. 18-20; col. 13, lines 43-col. 14, lines 5), for the purpose of providing additional stability to the device. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the length/size of the outer sleeve of Spenser, according to the teachings of DiMatteo, in order to provide additional stability to the device.
Spenser teaches the following regarding claim 13: the prosthetic heart valve of claim 12, wherein the outer sleeve has a height that is less than a height of the frame (Figs. 1, 20b).  
Spenser teaches the following regarding claim 14: the prosthetic heart valve of claim 7, wherein the commissures of the leaflet structure are attached to the frame with sutures (para. 0174).  
Spenser teaches the following regarding claim 17: a prosthetic heart valve comprising: a radially collapsible and expandable annular frame (e.g., 22) (Figs. 1, 21; para. 0170), the frame comprising four circumferentially extending rows of angled struts arranged in a zig-zag pattern 
Spenser teaches the following regarding claim 18: the prosthetic heart valve of claim 17, wherein the outer sleeve has a height that is less than a height of the frame (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774